Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/22 has been entered.
 Claims 1-7, 9-11, 13-14, and 16-22 are currently pending examination, claims 8 and 12 have been cancelled and claim 15 withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 and 13-14 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (US 5,534,612; hereafter Taylor) in view of Jensen (US 2005/0085369; hereafter Jensen).
Claims 1, and 18: Taylor teaches a process for the manufacture of an insulating product based on mineral fibers bonded by an organic binder (See, for example, abstract), comprising: 
a. applying a sizing composition (binding composition) to the mineral fibers (See, for example, abstract, col 1 lines 15-22, col 18 lines 57-65)), 
b. forming an assembly of the mineral fibers, (see, for example, col 1 lines 30-68, col 18 line 57-col 19 line 13). 
c. heating said assembly of mineral fibers until the said-sizing composition has cured (See, for example, col 19 lines 14-27), 
wherein: the sizing composition comprises the following constituents within the limits defined below, expressed as fractions by weight with respect to the total weight of the composition: 
Taylor further teaches wherein the composition comprises the aqueous soluble furan resin (See, for example, abstract, col 22 lines 47-50), and 15 to 99% water (See, for example, col 9 lines 4-10) and the furan resin is poly (furfuryl alcohol) (polymerized furfuryl alcohol) (see, for example, col 5 lines 10-47) (taken collectively, in its most general teaching the composition is taught to possess ~15-99% water and thus leaving the remainder as open to the water soluble furan resin or ~1-85%).   Although such ranges for the composition are not explicitly from 80% to 98% of water, and from 2% to 20% of water-soluble poly(furfuryl alcohol); further the sum of water and PFA is at least 95%, further at least 98%; it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated concentrations of water and water-soluble poly(furfuryl alcohol) within the claimed ranges since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Taylor further teaches wherein that the presence of any free furfuryl alcohol should be minimized as it is a VOC (See, for example, col 8 lines 22-26).  And further teaches a binding composition pretreatment rendering the amount of furfuryl alcohol in the binding composition to be 0.18% or 0.21 % (See, for example, Table 10 of col 27). 
Taylor further teaches wherein suitable furan resin pH is 4 to 7, further 5 to 6.5, and wherein pretreated resins to lower VOCs possess pH of 7.17, or 7.15 (See, for example, col 15 lines 1-16 and col 27 Table 10).  
Taylor further teaches wherein the composition is designed to be applied to various glass fiber constructs, such an insulation (See, for example, col 1 lines 48-67); but Taylor does not specify the chemistry of the fiber glass so it does not teach the claimed alumina content.  Jensen teaches a method of preparing fiber mineral fibers (see, for example, abstract).  Jensen further teaches wherein its known in glass fiber fields, such as insulation, that broken / chopped / crushed / processed glass fibers can commonly be respirable and ultimately result in fibrosis, lung cancer, and mesothelioma when using conventional glass formulations (See, for example, [0006-0007], [0055-56]).  Jensen overcomes this problem by implementing a form particular aluminosilicate composition as a suitable replacement for conventional E-glasses but with improved biosolubility comprising alumina at exemplary concentrations of 27.3, 25.6, and 26.5 (See, for example, [0022], [0023],  [0137-0140 particularly tables therein]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an aluminosilicate composition comprising 27.5, 25.7, 27.3, 25.6, and 26.5 wt% alumina as taught in Jensen since it provides an aluminsilicate fiber which would help prevent the development of fibrosis, lung cancer, and mesothelioma.
Claim 2: Taylor in view of Jensen teaches the method of claim 1 above, and Jensen further teaches wherein the exemplary mineral fibers have a fraction by weight of SiO2 as usually above 35% and below 48%,  and exemplary embodiments at 46.4, 43.0, 46.5, 42.8, and 41.5 (See, for example, [0059], [137-140 particularly Tables therein]). 
Claim 3: Taylor in view of Jensen teaches the method of claim 1 above, and Jensen further teaches wherein a sum of the Al.sub.2O.sub.3 and SiO.sub.2 fractions by weight of the mineral fibers is between 60% and 78% (See, for example, [0032]).
Claims 4 and 16: Taylor in view of Jensen teaches the method of claim 1 above, and Jensen further teaches wherein the mineral fibers have a claimed Al/ Al+Si molar ratio of .372, .374, .370, .374, or .390 (see, for example, exemplary compositions 1-3, and 5-6 respectively in tables within [0137 and 140]). 
Claim 5: Taylor in view of Jensen teaches the method of claim 1 above, and Jensen further teaches wherein the mineral fibers additionally comprise the oxides CaO and MgO, a sum of the fractions by weight of the oxides being between 15% and 25%.  (See, for example, [0035]).
Claim 6: Taylor in view of Jensen teaches the method of claim 1 above, and Jensen further teaches wherein the mineral fibers additionally comprise the oxides Na2O and K2O, a sum of the fractions by weight of the said-oxides being between 2% and 10% (see, for example, [0036]).
Claims 7 and 17: Taylor in view of Jensen teaches the method of claim 1 above, and Jensen further teaches wherein the mineral fibers have a dissolution coefficient of greater than 400 ngcm.sup.-2h.sup.-1, the dissolution coefficient being calculated from the amount of SiO.sub.2 of the mineral fibers which is dissolved in a synthetic pulmonary fluid of pH 4.5, thermally regulated at 37.degree. C., after 14 days (See, for example, 0055-0056]). 
Claim 9: Taylor teaches a binding composition pretreatment rendering the amount of furfuryl alcohol in the binding composition to be 0.18% or 0.21 % (See, for example, Table 10 of col 27).  And Taylor further teaches wherein that the presence of any free furfuryl alcohol should be minimized as it is a VOC (See, for example, col 8 lines 22-26).  Although such a teaching not explicitly a concentration of less than 0.1%, of furfuryl alcohol, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an amount within the claimed range since Taylor has explicitly taught it is harmful and should be avoided and since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Claims 10-11 and 19: Taylor in view of Jensen teaches the method of claim 1 above, and Taylor further teaches said sizing composition additionally comprises a suitable silane coupling agent most preferably at ~0.2% by weight (See, for example, col 11 lines 40-55)
Claim 13: Taylor in view of Jensen teaches the method of claim 1 above, Taylor further teaches wherein the application of the sizing composition of stage a) to the mineral fibers is carried out by spraying by means of spray nozzles (See, for example, Col 17 lines 55-60, col 18 line 62-col 19 line 5)
Claim 14:Taylor in view of Jensen teaches the method of claim 1 above, Taylor further teaches wherein stage c) comprises the heating of the assembly of mineral fibers at a temperature of 200oC for 8 minutes (See, for example, col 19 line 25-27).  
Claims 20 and 22: Taylor in view of Jensen teaches the method of claim 1 above, and Taylor has taught Taylor further teaches wherein suitable furan resin pH is 4 to 7, further 5 to 6.5, and wherein pretreated resins to lower VOCs possess pH of 7.17, or 7.15 (See, for example, col 15 lines 1-16 and col 27 Table 10).  If not outright reading on the claimed range, if further  / alternatively would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a pH within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) and / or since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955),
Claim 21: Taylor in view of Jensen teaches the method of claim 14 above, Taylor further teaches wherein the heating of the assembly of mineral fibers is in a thermally regulated atmosphere (such as in a ramp controlled oven) (See, for example, col 19 lines 14-27).

Response to Arguments
Entry of Applicant’s 3/28/22 Declaration Under 37 C.F.R 1.132 is acknowledged.
Applicant’s arguments with respect to claim(s) 1-7, 9-11 and 13-14 and 16-22 have been considered but are moot because the new ground of rejection no longer relies on Golino from the prior rejection of record for any teaching or matter specifically challenged in the argument.  Unlike Golino, Taylor has explicitly taught binder compositions possessing lowered furfuryl alcohol (~0.18%) in combination with pH around 7.17 (see, for example, rejection above, and table 10). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712